Case 19-09654   Doc 16   Filed 07/12/19 Entered 07/12/19 10:59:43   Desc Main
                           Document     Page 1 of 7
Case 19-09654   Doc 16   Filed 07/12/19 Entered 07/12/19 10:59:43   Desc Main
                           Document     Page 2 of 7
Case 19-09654   Doc 16   Filed 07/12/19 Entered 07/12/19 10:59:43   Desc Main
                           Document     Page 3 of 7
Case 19-09654   Doc 16   Filed 07/12/19 Entered 07/12/19 10:59:43   Desc Main
                           Document     Page 4 of 7
Case 19-09654   Doc 16   Filed 07/12/19 Entered 07/12/19 10:59:43   Desc Main
                           Document     Page 5 of 7
Case 19-09654   Doc 16   Filed 07/12/19 Entered 07/12/19 10:59:43   Desc Main
                           Document     Page 6 of 7
Case 19-09654   Doc 16   Filed 07/12/19 Entered 07/12/19 10:59:43   Desc Main
                           Document     Page 7 of 7
